Citation Nr: 0920597	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-28 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Parkinson's disease, claimed as due to medication prescribed 
by the Department of Veterans Affairs for nonservice-
connected paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
compensation under 38 U.S.C.A. § 1151 for Parkinson's 
disease, claimed as due to medication prescribed by the 
Department of Veterans Affairs for nonservice-connected 
paranoid schizophrenia. 

In January 2008, the Board remanded the claim for additional 
development.


FINDING OF FACT

The Veteran's Parkinson's disease was not caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA, or by 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
Parkinson's disease, claimed as due to medication prescribed 
by the Department of Veterans Affairs for nonservice-
connected paranoid schizophrenia, have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2008).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c) 
(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2008).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2008).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

In this case, the Veteran contends that his Parkinson's 
Disease was caused by the use of Olanzapine (also known as 
Zyprexa), a medication prescribed by a VA physician to treat 
his paranoid schizophrenia from December 1998 to February 
1999.  The Veteran contends that ever since he used 
Olanzapine, he has experienced tremors and pain, including in 
his right shoulder and arm, and that such symptoms eventually 
led to his diagnosis of Parkinson's disease.

The first record relating to the Veteran's use of Olanzapine 
is dated in December 1998.  The prescription was refilled 
twice, in January 1999 and again in February 1999.  There are 
no further records surrounding the use of the medication 
during this time period.

Records dated after February 1999 reflect symptoms leading to 
the Veteran's diagnosis of Parkinson's disease.  In March 
1999, the Veteran was hospitalized for a psychiatric 
disability, to include schizophrenia, at which time he 
complained of difficulty shrugging his right shoulder.  It 
was noted that he was obsessed with the idea that he had 
sustained a nerve injury to his right shoulder.  Shortly 
before he was discharged, he reported that his shoulder was 
feeling better.  In November 1999, the Veteran reported to 
his physician that he had taken Olanzapine for three to six 
months, but that he had stopped taking it when he left Oregon 
at the end of 1998 because he had not noticed any positive 
effect on his mood, and he did not like the side effects of a 
stiff tongue and stiff neck.  He also complained of suffering 
from right arm problems.  After physical examination of the 
Veteran, the examiner concluded that his right arm complaints 
seemed subjective in nature and did not correlate with any 
focal neurologic lesion.  He could offer no clear diagnosis.  
In December 1999, the Veteran complained of stiffness in his 
neck and right arm that he reported had been present since 
May 1997, when he had been hospitalized for diverticulitis 
for six days.  He felt that his right arm problems may have 
been a result of having an IV in his arm for that period of 
time.  He was assessed as having developed a resting tremor 
of the right arm and cogwheel rigidity, which was consistent 
with a Parkinsonian syndrome.  In January 2000, due to 
similar complaints and findings, he was diagnosed with 
possible Parkinson's disease.  

To that extent, the Board notes that the Veteran had 
experienced similar manifestations prior to taking 
Olanzapine.  A review of the Veteran's medical records dated 
from June 1997 to November 1998 reflect, in pertinent part, 
treatment for a cervical spine injury, which the Veteran 
incurred previously while wrestling, and upper extremity 
problems.  Beginning in May 1997, the Veteran complained to 
his physician of hand tremors.  In June 1997, he complained 
of intermittent paresthesis of his hands and accompanying 
hand weakness.  At that time, a neurological examination was 
negative for any physiological disorder of the nerves.  A 
July 1997 MRI examination revealed that he had degenerative 
disc disease of the cervical spine.  In March 1998, the 
Veteran complained of numbness in the right hand, and it was 
thought that he might have sciatica of the right upper 
extremity.  A counseling record  that same month showed that 
the Veteran complained of bilateral tremors of the hands.  He 
stated that he had difficulty moving his fingers, which had 
been occurring for quite some time.  A November 1998 physical 
therapy record shows that the Veteran had incurred a right 
shoulder strain.  At that time, he complained of impaired 
coordination of his right hand, and occasional pain in his 
right shoulder with overhead arm raising.  He reported that 
he had experienced decreased motor control of his right arm 
ever since he had been hospitalized for diverticulitis in May 
1997. 

In terms of his treatment for Parkinson's disease, the 
Veteran received treatment from 2000 onward.  The record 
reflects that, as the years progressed, his Parkinson's 
disease worsened in severity.  In May 2003, the Veteran was 
hospitalized for extrapryamidal symptoms related to 
medication that he had taken for his schizophrenia, called 
Abilify.  At that point, his dosage was reduced, but he began 
to exhibit mild tremors and rigidity.  Further reports from 
the hospitalization state that the Veteran's right arm 
tremors were of unknown etiology, and that the Veteran was 
apparently able to increase or decrease the tremor at will, 
by using concentration or while in a "trance," as he 
described it.  At that time, a neurologist assessed that the 
tremor was not Parkinsonian, but was possibly instead an 
essential tremor.  In June 2003, the Veteran began treatment 
at a neurology clinic for "tremor-predominant Parkinson's 
disease," which was thought by his physician to be secondary 
to Olanzapine.  At that time, he was prescribed Benztropine, 
which had in the past provided him with some relief from 
tremors.   In January 2004, the Veteran was admitted to a 
psychiatric facility for schizophrenia, at which time his 
axis III diagnosis was listed as a history of "severe 
Parkinson reaction from aripiprezole, quetapine, underlying 
Parkinsonism due to either toxin exposure or head trauma."  
The record contains similar opinions, offered by treating 
physicians throughout the years, of the cause of the 
Veteran's Parkinson's symptoms, some offering positive 
relations between the Veteran's tremors and rigidity to his 
previous use of Olanzapine, and others stating that there may 
be a possible link between the two.  In February 2004, the 
Veteran's medications were adjusted, at which time he was 
assessed as having an obvious resting tumor, bradykinesia, 
and rigidity, worse in his right arm.  The physician felt it 
was clear that the Veteran had Parkinson's disease, and 
stated that it was a moot point as to whether it was drug 
induced, coincidental, or drug "triggered" with a certain 
susceptibility.  Throughout these records, the Veteran was 
noted to be incredibly anxious concerning the progression of 
his Parkinson's disease.  A December 2005 psychological 
record demonstrates that the Veteran was experiencing 
suicidal ideations secondary to his Parkinson's, with plans 
to hang himself.  A note following this record shows that the 
Veteran was hypersensitive, or allergic, to all atypical 
neuroleptics, which includes the drug Olanzapine. 

More recent treatment records dated up until August 2008 
demonstrate continued treatment for Parkinson's disease.  In 
August 2007, these symptoms included tremors which spread to 
his other extremities, at one point affecting his left upper 
extremity more than the right.  He described sharp, burning 
pain, and cramping in his neck, shoulders, forearms, thighs, 
and calves.  His joints would stiffen up involuntarily.  It 
was often difficult to walk. 

On September 2008 VA examination, the Veteran reported that 
his Parkinson's disease had been progressive since at least 
the mid-1990's, and he attributed the onset of the disease to 
Olanzapine, which he had consumed for a period of six weeks.  
He denied experiencing any symptoms such as tremors or muscle 
rigidity prior to taking this medication.  He reported that 
when he started taking Olanzapine, he also began experiencing 
tremors mostly affecting his right upper extremity, and 
rigidity in his bilateral upper and lower extremities.  After 
discontinuation of the medicine, these symptoms improved for 
a short period of time, but then became slowly worse.  In 
addition to those symptoms listed above, over time the 
Veteran began to experience a slowing of his movements, 
smaller steps when walking, and right upper extremity 
dystonia.  He reported that he was currently taking at least 
six medications for his Parkinson's disease and psychiatric 
disorders.

On examination, the Veteran showed signs of advanced 
Parkinson's disease, including prominent bilateral tremors of 
the upper extremities, decreased fine finger movements, and a 
stiff gait.  After physically examining the Veteran, and 
reviewing the claims file, including the medical records 
surrounding the time in which he was prescribed Olanzapine, 
the examiner concluded that it was at least as likely as not 
that the Veteran's use of Olanzapine played a role in an 
earlier manifestation of his Parkinson's disease, including 
tremors, rigidity, and a slowing of his movements.  In 
concluding that the drug may have contributed to the 
development of the disease, the examiner explained that 
Olanzapine and Abilify are known to cause extrapyramidal side 
effects that mimic Parkinson's disease, and, in some 
patients, have lead to the development of Parkinson's disease 
in the aftermath of taking the medication, even for a short 
period of time.  

In an addendum dated in October 2008, the examiner determined 
that the Veteran's Parkinson's disease was not caused by 
carelessness, negligence, or lack of proper skill by the VA, 
and could not have been reasonably foreseeable by the VA.  In 
so concluding, the examiner explained that there is no 
evidence in the medical literature to suggest that 
Parkinson's disease in chronic form could result from the use 
of Olanzapine or Abilify.  He explained that it is known that 
Parkinson-like syndromes could be induced by atypical 
antipsychotic medications, as in this case, but that these 
symptoms resolve after discontinuation of the medication.  In 
the Veteran's case, his Parkinson's disease has been shown to 
be persistent and progressive, and is therefore a disease 
process separate from the use of Olanzapine or Abilify.  The 
examiner felt that, while it was possible that the Veteran 
was prone to the development of Parkinson's disease and these 
medications may have unmasked such a manifestation, the 
progressive development of the disease could not have been 
reasonably foreseen as an adverse effect of the medication.  
He additionally pointed out that both of these medications 
continued to be widely prescribed, and that the development 
of long-term Parkinson's disease was not a reasonably 
expected adverse side effect of the use of the medications, 
as such a correlation has not been made.  

In this case, the Veteran's current Parkinson's disease has 
been determined not to be the result of VA error or 
negligence.  The Parkinson-like symptoms that the Veteran may 
have experienced while taking the medication, as well as the 
possibility that the medication may have unmasked the 
beginning manifestations of the Veteran's current Parkinson's 
disease, were undesirable but foreseeable consequences of 
taking the medication.  Because there is no competent 
evidence suggesting a causal relationship between VA 
treatment and the Veteran's current symptomatology, the Board 
concludes that the Veteran does not have an additional 
disability that was caused or aggravated by the VA.  
Similarly, there is no competent evidence that VA otherwise 
exhibited carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  In the 
absence of any such competent evidence, compensation under 
38 U.S.C.A. § 1151 must be denied.

The Board has considered the Veteran's contentions that VA 
was careless and negligent with regard to prescribing 
Olanzapine.  However, as a layperson, the Veteran lacks the 
requisite medical expertise to offer a medical opinion, 
without competent substantiation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The RO issued a VCAA notice letter 
prior to initially adjudicating the claim, the preferred 
sequence.  Id.  

Here, VA sent correspondence in April 2003 and January 2008; 
a rating decision in March 2004; a statement of the case in 
July 2005, and a supplemental statement of the case in 
February 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notice 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the veteran and had satisfied that duty prior 
to the final adjudication in the March 2009 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional unobtained  relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Compensation under 38 U.S.C.A. § 1151 for Parkinson's 
disease, claimed as due to medication prescribed by the 
Department of Veterans Affairs for nonservice-connected 
paranoid schizophrenia, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


